Appeal from an order of the Family Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered March 21, 2005. The order, among other things, dismissed the petition.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Respondent, Mark L.O., appeals from an order determining that his petition and three motions are “without merit and should not be allowed to proceed” and thus dismissing them. The petition and motions were brought to challenge a fact-finding and dispositional order entered in a proceeding pursuant to Family Court Act article 10 in 1995. We note that respondent admitted to neglect in the prior proceeding (see Matter of Jennifer O., 281 AD2d 937 [2001], lv dismissed in part and denied in part 98 NY2d 666 [2002]), and thus, only the disposition could be at issue in the instant matter. Because the youngest child is now past the age of majority, however, any dispositional order has expired, rendering moot any issues connected with it (see Matter of Jamie D., 255 AD2d 631, 632 [1998]; see also Matter of Cherilyn P., 222 AD2d 1050 [1995], lv denied 88 *1191NY2d 804 [1996]). Present—Scudder, EJ., Hurlbutt, Gorski and Pine, JJ.